PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/851,999
Filing Date: 17 Apr 2020
Appellant(s): BARCHIELLI et al.



__________________
Anne E. Fleckenstein
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 16, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 27, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Highlights of prescribing information, CARBAGLU, (Year: 2013) and Daniotti et al. (2011) in view of Azhar et al. (2019), Matzke et al. (2011) and National Kidney Foundation (2018).
As set forth in the present specification and evidenced by Highlights (2013), the use of carglumic acid in the treatment of hyperammonemia and the initial dose of 100 mg/kg/day to 250 mg/kg/day divided in two to four doses was known in the art at the time of the present invention (See paragraphs 0002-0006 of the present specification; Highlights, in its entirety). Daniotti et al. teaches carglumic acid is useful in treating hyperammonemia due to NAGS deficiency, PA, MMA or IVA as recited by instant claims 7, 12 and 17 (see V in its entirety). The reference also teaches administration of
60-100 mg/kg/day was useful in decreasing blood ammonia level (see page 23, N-acetylglutamate synthase deficiency).

Highlights and Daniotti et al. do not teach the identification of patient as having 
as recited by the instant claims 1, 8 and 13 and GFR rates as recited by instant claims 2, 9 and 14.

However, the art, as evidenced by Azhar et al. and Matzke et al. teaches reduction of drug doses in patients with reduced kidney function as an accepted standard of practice (see the references in their entireties). As would be known by the skilled artisan in the art, impaired renal function can influence a drug excretion and clearance. This would be especially true for renally cleared drugs (see for example, Azhar et al., Drug accumulation). As set forth by Azhar et al. and would be known to one of skilled in the medical art at the time of the present invention, when reduced kidney function is suspected, baseline renal function should be determine and the utilization of GFR to make said determination was also known in the art at the time of the present invention as evidenced by National Kidney Foundation (NKF) (see NKF in its entirety, especially Tables on pages 2 and 3).
Based on the teachings in the art and the level of skill of the ordinary artisan in the medical art at the time of the present invention, it would have been obvious to adjust the dose of carglumic acid according to the level of kidney function for treatment of hyperammonemia in patients with reduced kidney function, i.e., moderate, severe or end-stage renal impairment as instantly claimed. Determining the amount of carglumic acid that would be useful would require only routine experimentation. The motivation would be based on the desire to reduce any adverse effects caused by increased levels of the drug in said patient population.

Claim Rejections – 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reduction in severity of hyperammonemia or decrease in ammonia plasma levels in a patient in need thereof, does not reasonably provide enablement for prevention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are (1) the nature of the invention, (2) the breadth of the claims, (3) the state of the prior art, (4) the predictability or unpredictability of the art, (5) the amount of guidance or direction presented, (6) the presence or absence of working examples, (7) the relative skill in the art and (8) the quantity of experimentation necessary. When the above factors are taken into consideration, the examiner’s position is that one skilled in the art could not perform the invention commensurate in scope with the instant claim without undue experimentation.
Briefly, the instant claims are drawn to a method for treating hyperammonemia or decreasing ammonia plasma levels in a patient in need thereof. The present specification defines “treating” as:
[0038] As used herein, the terms "treating” and "treatment" can refer to reduction in severity and/or frequency of symptoms, elimination of symptoms and/or underlying cause, reduction in likelihood of the occurrence of symptoms and/or underlying cause, and/or remediation of damage. Thus, "treating” a patient with an active agent as provided herein includes prevention of a particular condition, disease, or disorder in a 
susceptible individual as well as treatment of a clinically symptomatic individual.
As defined by the present specification, “treating” is inclusive of prevention, elimination, etc. which is interpreted to mean that the disease will entirely cease to manifest after administration of the compound. Applicant has not demonstrated preventing or elimination of hyperammonemia in-vitro or even in a mouse/rat model in order to provide some reasonable nexus between the compound instantly claimed and preventing or elimination of the disease.
While the Applicants might be enabled for treatment, the Applicants are not enabled for preventing or elimination hyperammonemia in vitro or in vivo. The high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the specification that would provide the skilled artisan with specific treatment regimens that achieve a therapeutic benefit; however, the specification does not provide such guidance and fails to provide evidence that the instantly claimed compounds actually cures any disease. Without such guidance in the specification and the lack of correlative working examples, the claims would require an undue experimentation without a predictable degree of success on the part of the skilled artisan.
In short, there is no evidence in the present specification that carglumic acid can prevent hyperammonemia from happening.

(2) Response to Argument
Claim Rejections - 35 USC § 103
I.	Appellant argues
there must be some suggestion or motivation, either in the references 
themselves or in the knowledge generally available to one skilled in the art, to combine reference teachings; the Office cannot pick and choose isolated elements of a reference or set of references and piece them together, using Appellants’ specification as a template to arrive at the claimed invention; “[A] rejection cannot be predicated on the mere identification in [the reference] of individual components of claimed limitations. Rather, particular findings must be made as to the reason the skilled artisan, with no knowledge of the claimed invention, would have selected these components for combination in the manner claimed.”;
the cited references when combined must teach or suggest all the claim limitations, and the office must provide “some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness" based on those teachings;
there must be a reasonable expectation of success in arriving at the claimed invention based on the cited references.° Although obviousness does not require absolute predictability, at least some degree of predictability is required, and evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness;
the mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one ordinary skill in the art; and
if a prima facie case of obviousness is established, the burden shifts to the Appellant to come forward with arguments and/or evidence to rebut the prima facie case; the Office must consider all rebuttal arguments and evidence presented by Appellants, including evidence by way of affidavit from an expert in the field and the Office must consider the totality of the evidence provided on the record, and should avoid giving no weight to such evidence, except in rare circumstances.

II.	Appellant also argues
the Office erroneously contends the claimed dose ranges are the result of mere routine experimentation, but the skilled artisan had no reasonable expectation of arriving at the claimed methods based on the information in the cited references;
the requirement of a dedicated human trial to determine the claimed dose ranges renders the claims inventive;
the claimed doses are surprising and not predicted by modeling; and
the claimed dose ranges are critical.
Appellant’s argument was considered but not persuasive for the following reasons.

I.	The suggestion or motivation to combine the cited reference is based on the knowledge in the art and the level of skill of the ordinary artisan (a doctor) in the art at the time of the present invention.
	As noted above in section (1) Grounds of Rejection to be Reviewed on Appeal, the art teaches 
the use of carglumic acid in treating hyperammonemia was known in the medical art;
identification of renal impairment based on glomerular filtration rate (GFR) was known in the art as evidenced by the National Kidney Foundation (NKF):

    PNG
    media_image2.png
    1012
    1090
    media_image2.png
    Greyscale
 and,  
reduction of drug doses in patients with reduced kidney function was also an accepted standard, i.e., known, in the medical art in said patient populations at the time of the present invention.  
Therefore, the motivation and/or suggestion to identify renally impaired patient with hyperammonemia and to reduce the dose of carglumic acid in said patient population(s) is found in the medical art.  
Contrary, to appellant’s argument, the combination is not based on isolated elements or the use of the specification as a template.  Although, as noted in MPEP § 2145 (X.A.), any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning as long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
As discussed above, the combination of references is based on the knowledge and the level of skill of the ordinary artisan in the medical art at the time of the present invention.

Appellant is correct that if a prima facie case of obviousness is established, the burden shifts to the Appellant to come forward with arguments and/or evidence to rebut the prima facie case and the Office must consider all rebuttal arguments and evidence presented by Appellants, including evidence by way of affidavit from an expert in the field and the Office must consider the totality of the evidence provided on the record, and should avoid giving no weight to such evidence. 
However, the fact that said argument(s) was not found convincing is not an implication that the argument(s) was not considered.  Appellant’s argument was considered but not persuasive because the claimed invention would have been obvious to the skilled artisan in the medical art based on the knowledge in the medical art at the time of the present invention.

II.	Because the determination of amounts/ranges of a drug for treatment of a particular disease, including in renally impaired people, is routine in the medical art, the claimed dose ranges are not considered inventive.   
In other words, as discussed above, carglumic acid is known to be useful in treating hyperammonemia and it is also known to reduce the dose of drugs in renally impaired patient and, thus, reduction of carglumic acid in renally impaired patients is rendered prima facie obvious.  Determining the amounts of carglumic acid for treatment of hyperammonemia in renally impaired patients would require only routine experimentation which would have been within the level of skill of the ordinary artisan, i.e., medical doctor, at the time of the present invention.  The fact that appellant made said determination does not render an obvious process unobvious.

In short, (i) the use of carglumic acid for treating hyperammonemia, and the range 100-125 mg/kg/day of carbaglu (carglumic acid) is encompassed by both the range taught in prior art and the range recited in instant claim 1, (ii) reduction of drug doses in patients with reduced kidney function and (iii) the grading of renally impairment based on GFR were known in art at the time of the present invention.  Combination of that which was known in the art, with the determination of the amount of carglumic acid that would be useful in renally impaired hyperammonemia patient would have been within the level of skill of the artisan (i.e., a doctor) in the medical art at the time of the present invention.  The fact that appellant made said determination is not considered a patentable invention.

Claim Rejections - 35 USC § 112
The rejection under 35 USC 112 is maintained as noted above.  The examiner notes appellant does not present arguments as it relates to the 112 enablement rejection.  Appellant’s reference to the amendment filed March 26, 2021 is noted.  As indicated in the Advisory Action dated April 6, 2021 and Pre-Appeal conference decision mailed on 06/16/2021, the amendment was not entered because it did not place the application in better form for appeal by reducing or simplifying the issues for appeal.  The examiner notes that the amendment would had resulted in lack of antecedent basis for the use of “the hyperammonemia” as recited in dependent claims.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BARBARA P BADIO/Primary Examiner, Art Unit 1628                                                                                                                                                                                                        
Conferees:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628 

/JOSEPH K MCKANE/
Supervisory Patent Examiner, Art Unit 1626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.